Title: To John Adams from Benjamin Stoddert, 28 August 1799
From: Stoddert, Benjamin
To: Adams, John



Sir,
Navy Department 28 August 1799

I do myself the honor to enclose a letter to Capt Sever, covering Warrants for John Lee, Samuel Folson, John Varnum, Saml. W. Cushing, Thomas Homan, Henry Wadsworth, &  Woodward, to be Midshipmen in the Navy:. which will require your signature, should you think fit that the Appointments should be made. They are all wanted for the Congress & have been selected & recommended by Capt. Sever.
I have the honor to be, with / the greatest respect & esteem, / sir, your most obed. hble servt.

Ben Stoddert